Case 3:20-cv-00485-RGJ Document 1-1 Filed 07/08/20 Page 1 of 19 PageID #: 6
         Case 3:20-cv-00485-RGJ Document 1-1 Filed 07/08/20 Page 2 of 19 PageID #: 7
Filed               20-CI-003531 06/19/2020                            NOT Circuit
                                               David L. Nicholson, Jefferson
                                                                       erson ORIGINAL
                                                                                   Clerk DOCUMENT
                                                                       07/08/2020 02:05:24 PM
                                                                       82451-44

        NO._______________                                             JEFFERSON CIRCUIT COURT

                                                                                     DIVISION________

                                                                       JUDGE ______________________

        TODD SANDERS                                                                          PLAINTIFF


        v.                                       COMPLAINT
                                              (Electronically Filed)


        REYNOLDS CONSUMER PRODUCTS LLC
        1900 W Field Court
        Lake Forest, IL 60045

                Serve: Corporation Service Company
                       421 West Main Street
                       Frankfort, KY 40601




                                                                                                               Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)
        -and-

        REYNOLDS MANUFACTURING, INC.                                                     DEFENDANTS
        1900 W Field Court
        Lake Forest, IL 60045

                Serve: Corporation Service Company
                       421 West Main Street
                       Frankfort, KY 40601


                                                 *********

                Comes now the Plaintiff, Todd Sanders, by and through counsel, and for his Complaint

        against the Defendants, Reynolds Consumer Products LLC, and Reynolds Manufacturing, Inc.,

        states as follows:

                1.     That Plaintiff, Todd Sanders, is, and at all times relative hereto has been, an adult

        individual residing in Louisville, Jefferson County, Kentucky.




Filed                  20-CI-003531   06/19/2020             David L. Nicholson, Jefferson Circuit Clerk
         Case 3:20-cv-00485-RGJ Document 1-1 Filed 07/08/20 Page 3 of 19 PageID #: 8
Filed               20-CI-003531 06/19/2020                            NOT Circuit
                                               David L. Nicholson, Jefferson
                                                                       erson ORIGINAL
                                                                                   Clerk DOCUMENT
                                                                       07/08/2020 02:05:24 PM
                                                                       82451-44

                2.      That    Defendants,    Reynolds   Consumer      Products   LLC,     and   Reynolds

        Manufacturing, Inc. (hereinafter “Defendants”), is/are a Delaware corporation in good standing,

        licensed to do, and doing, business in Louisville, Jefferson County, Kentucky and, at all times

        relevant hereto, employed Plaintiff.

                3.      That this court has jurisdiction and venue over the matter in controversy pursuant

        to KRS 342.197(3) and due to the fact that the unlawful conduct complained of herein occurred in

        Louisville, Jefferson County, Kentucky.

                4.      That Plaintiff, Todd Sanders, was a full-time employee of Defendants pursuant to

        the coverage of the Kentucky Workers' Compensation Act, KRS Chapter 342, from on or about

        2013 until he was unlawfully terminated and/or constructively discharged from said employment

        on or about April 24, 2019.




                                                                                                               Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)
                5.      That on or about January 27, 2019, Todd was performing his regular job duties as

        a forklift driver at Defendants’ aluminum warehouse located at 2827 Hale Avenue, Louisville,

        Kentucky 40211. Todd’s regular job duties included operating a forklift to move large rolls of hot

        aluminum off of industrial ovens. On this date, Defendants’ warehouse garage doors were

        completely closed due to the cold weather and/or some type of malfunction with the garage doors.

        This created an environment where the warehouse became hot, smoke-filled, and with high levels

        of carbon monoxide. Despite this dangerous environment, Defendants refused to open the

        warehouse’s garage doors and/or provide better ventilation, and Defendants required Todd to

        continue with his regular job duties. As a result, Todd became light-headed, dizzy, and briefly lost

        consciousness while operating a forklift which resulted in an accident wherein Todd crashed the
                                                                                                               COM : 000002 of 000005




        forklift into a metal pole.




                                                          2
Filed                  20-CI-003531    06/19/2020             David L. Nicholson, Jefferson Circuit Clerk
         Case 3:20-cv-00485-RGJ Document 1-1 Filed 07/08/20 Page 4 of 19 PageID #: 9
Filed               20-CI-003531 06/19/2020                            NOT Circuit
                                               David L. Nicholson, Jefferson
                                                                       erson ORIGINAL
                                                                                   Clerk DOCUMENT
                                                                       07/08/2020 02:05:24 PM
                                                                       82451-44

                6.      That immediately after the accident, an employee of Defendants escorted Todd to

        a guard shack where he sat without medical attention for some two hours. After receiving no

        medical attention, Todd personally left the workplace and presented to a nearby hospital where he

        was medically treated and diagnosed with carbon monoxide poisoning.

                7.      That on or about January 28, 2019, Todd showed up to work and presented

        Defendants’ human resources representative with his medical record showing his diagnosis of

        carbon monoxide poisoning, and Todd requested information on how his medical bills were to be

        paid. Immediately thereafter, Defendants’ supervisory employee presented Todd with a form

        stating that Todd was suspended pending investigation for the purpose of termination for damage

        done to the forklift.

                8.      That on January 28, 2019 and thereafter, Todd continued to seek medical treatment,




                                                                                                             Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)
        and incur medical bills, for his injuries sustained in the January 27, 2019 accident.         That

        Defendants refused to pay these medical bills.

                9.      That in or around early February of 2019, Defendants informed Todd that his

        suspension was rescinded and that they would allow him to return to work upon obtaining a

        doctor’s note indicating that Todd was able to return to work.

                10.     That in or around early February of 2019, Todd personally requested workers

        compensation benefits from Defendants in the form of payment of his medical expenses and a

        portion of his lost wages.

                11.     That on or about February 21, 2019, Defendants informed Todd that his request for

        workers compensation benefits was denied. Shortly thereafter, Todd hired an attorney to again
                                                                                                             COM : 000003 of 000005




        attempt to obtain workers compensation benefits.




                                                         3
Filed                  20-CI-003531    06/19/2020            David L. Nicholson, Jefferson Circuit Clerk
         Case 3:20-cv-00485-RGJ Document 1-1 Filed 07/08/20 Page 5 of 19 PageID #: 10
Filed               20-CI-003531 06/19/2020                             NOT Circuit
                                                David L. Nicholson, Jefferson
                                                                        erson ORIGINAL
                                                                                    Clerk DOCUMENT
                                                                        07/08/2020 02:05:24 PM
                                                                        82451-44

               12.     That on or about February 27, 2019 and March 13, 2019, Todd provided Defendants

        with doctor’s notes stating he could return to work without restrictions. Despite this, Defendants

        continually refused to allow Todd to return to work. Additionally, Defendants refused to pay for

        Todd’s medical expenses, and refused to pay Todd’s lost wages or any wages at all. That

        Defendants engaged in this course of conduct in retaliation for Todd’s reporting and/or filing

        and/or pursuing his workers’ compensation benefits.

               13.     That Defendants’ conduct resulted in Todd being without income from January 28,

        2019 to April 24, 2019. Defendants’ conduct further forced Todd to dip into his retirement savings

        to pay bills during this time, causing significant financial and emotional stress.

               14.     That on or about April 24, 2019, Todd informed Defendants that he was compelled

        to quit his position with Defendants in order to begin different employment in a temporary role




                                                                                                             Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)
        with Ford, with substantially lesser pay, because of Defendants’ conduct in refusing to allow him

        to return to work.

               15.     That Defendants violated KRS 342.197 by harassing, coercing, discharging, and/or

        discriminating against Todd in retaliation for his reporting and/or filing and/or pursuing his

        workers’ compensation benefits.

               16.     That, as a direct and proximate result of Defendants’ wrongful and illegal conduct,

        Todd is entitled to damages in excess of the jurisdiction of this Court, including awards and/or

        determinations for lost wages and back pay, reinstatement and/or front pay in lieu of same,

        compensatory damages, mental and physical pain and suffering, embarrassment, humiliation and

        mental anguish, an injunction to enjoin further violations of the Kentucky Worker’s Compensation
                                                                                                             COM : 000004 of 000005




        Act by the Defendants, his actual damages, and his costs of the lawsuit, including a reasonable

        attorney fee, pursuant to KRS 342.197(3).



                                                          4
Filed                  20-CI-003531    06/19/2020             David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00485-RGJ Document 1-1 Filed 07/08/20 Page 6 of 19 PageID #: 11
Filed              20-CI-003531 06/19/2020                             NOT Circuit
                                               David L. Nicholson, Jefferson
                                                                       erson ORIGINAL
                                                                                   Clerk DOCUMENT
                                                                       07/08/2020 02:05:24 PM
                                                                       82451-44

               WHEREFORE, the Plaintiff, Todd Sanders, demands judgment on his Complaint against

        the Defendants in an amount sufficient to invoke the jurisdiction of this Court and, in addition,

        demands the following:

               1.     Judgment on his Complaint against the Defendants;

               2.     A trial by jury on all issues triable;

               3.     Compensatory damages;

               4.     An order enjoining Defendants from further violations of KRS 342.197;

               5.     For his costs herein expended including a reasonable attorney’s fees; and

               6.     Any and all other relief to which he may otherwise be properly entitled.




                                                                                                             Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)
                                                      Respectfully submitted,

                                                      James M. Bolus, Jr.
                                                      Brennan J. Soergel
                                                      BOLUS LAW OFFICES
                                                      600 West Main Street, Suite 500
                                                      Louisville, Kentucky 40202
                                                      (502) 584-1210
                                                      (502) 584-1212 - Facsimile
                                                      bo@boluslaw.com
                                                      brennan@boluslaw.com


                                                      By: /s/ Brennan J. Soergel________________
                                                          Brennan J. Soergel




                                                          5
Filed                 20-CI-003531    06/19/2020               David L. Nicholson, Jefferson Circuit Clerk
             Case 3:20-cv-00485-RGJ Document 1-1 Filed 07/08/20 Page 7 of 19 PageID #: 12
                                                                        NOT ORIGINAL DOCUMENT
 AOC-E-105        Sum Code: CI                                          07/08/2020 02:12:59 PM
 Rev. 9-14                                                        Case #: 20
                                                                          20-CI-003531
                                                                             CI 0
                                                                                003531
                                                                        82451-44
                                                                  Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice  Courts.ky.gov                                  County: JEFFERSON Circuit
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, SANDERS, TODD VS. REYNOLDS CONSUMER PRODUCTS LLC, ET AL, Defendant


   TO: CORPORATION SERVICE COMPANY
       421 WEST MAIN STREET
       FRANKFORT, KY 40601
Memo: Related party is REYNOLDS CONSUMER PRODUCTS LLC

The Commonwealth of Kentucky to Defendant:
REYNOLDS CONSUMER PRODUCTS LLC

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the




                                                                                                                                   Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)
document delivered to you with this Summons.




                                                         Jefferson Circuit Clerk
                                                         Date: 6/19/2020




                                                 Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
     To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                        , 20
                                                                                             Served By


                                                                                                Title

Summons ID: @00000949788
CIRCUIT: 20-CI-003531 Certified Mail
SANDERS, TODD VS. REYNOLDS CONSUMER PRODUCTS LLC, ET AL

                                                      Page 1 of 1
             Case 3:20-cv-00485-RGJ Document 1-1 Filed 07/08/20 Page 8 of 19 PageID #: 13
                                                                        NOT ORIGINAL DOCUMENT
 AOC-E-105        Sum Code: CI                                          07/08/2020 02:08:29 PM
 Rev. 9-14                                                        Case #: 20
                                                                          20-CI-003531
                                                                             CI 0
                                                                                003531
                                                                        82451-44
                                                                  Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice  Courts.ky.gov                                  County: JEFFERSON Circuit
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, SANDERS, TODD VS. REYNOLDS CONSUMER PRODUCTS LLC, ET AL, Defendant


   TO: CORPORATION SERVICE COMPANY
       421 W. MAIN STREET
       FRANKFORT, KY 40601
Memo: Related party is REYNOLDS MANUFACTURING, INC.

The Commonwealth of Kentucky to Defendant:
REYNOLDS MANUFACTURING, INC.

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the




                                                                                                                                   Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)
document delivered to you with this Summons.




                                                         Jefferson Circuit Clerk
                                                         Date: 6/19/2020




                                                 Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
     To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                        , 20
                                                                                             Served By


                                                                                                Title

Summons ID: @00000949789
CIRCUIT: 20-CI-003531 Certified Mail
SANDERS, TODD VS. REYNOLDS CONSUMER PRODUCTS LLC, ET AL

                                                      Page 1 of 1
             Case 3:20-cv-00485-RGJ Document 1-1 Filed 07/08/20 Page 9 of 19 PageID #: 14
                                                                        NOT ORIGINAL DOCUMENT
 AOC-E-105        Sum Code: CI                                          07/08/2020 02:10:27 PM
 Rev. 9-14                                                        Case #: 20
                                                                          20-CI-003531
                                                                             CI 0
                                                                                003531
                                                                        82451-44
                                                                  Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice  Courts.ky.gov                                  County: JEFFERSON Circuit
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, SANDERS, TODD VS. REYNOLDS CONSUMER PRODUCTS LLC, ET AL, Defendant


   TO: REYNOLDS CONSUMER PRODUCTS LLC
       1900 W FIELD COURT
       LAKE FOREST, IL 60045
Memo: Registered Agent of Service exists.

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the




                                                                                                                                   Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)
document delivered to you with this Summons.




                                                         Jefferson Circuit Clerk
                                                         Date: 6/19/2020




                                                 Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
     To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                        , 20
                                                                                             Served By


                                                                                                Title

Summons ID: @00000949786
CIRCUIT: 20-CI-003531 Certified Mail
SANDERS, TODD VS. REYNOLDS CONSUMER PRODUCTS LLC, ET AL

                                                      Page 1 of 1
            Case 3:20-cv-00485-RGJ Document 1-1 Filed 07/08/20 Page 10 of 19 PageID #: 15
                                                                        NOT ORIGINAL DOCUMENT
 AOC-E-105        Sum Code: CI                                          07/08/2020 02:12:15 PM
 Rev. 9-14                                                        Case #: 20
                                                                          20-CI-003531
                                                                             CI 0
                                                                                003531
                                                                        82451-44
                                                                  Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice  Courts.ky.gov                                  County: JEFFERSON Circuit
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, SANDERS, TODD VS. REYNOLDS CONSUMER PRODUCTS LLC, ET AL, Defendant


   TO: REYNOLDS MANUFACTURING, INC.
       1900 W. FIELD COURT
       LAKE FOREST, IL 60045
Memo: Registered Agent of Service exists.

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the




                                                                                                                                   Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)
document delivered to you with this Summons.




                                                         Jefferson Circuit Clerk
                                                         Date: 6/19/2020




                                                 Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
     To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                        , 20
                                                                                             Served By


                                                                                                Title

Summons ID: @00000949787
CIRCUIT: 20-CI-003531 Certified Mail
SANDERS, TODD VS. REYNOLDS CONSUMER PRODUCTS LLC, ET AL

                                                      Page 1 of 1
        Case 3:20-cv-00485-RGJ Document 1-1 Filed 07/08/20 Page 11 of 19 PageID #: 16
Filed               20-CI-003531 06/19/2020                             NOT Circuit
                                                David L. Nicholson, Jefferson
                                                                        erson ORIGINAL
                                                                                    Clerk DOCUMENT
                                                                        07/08/2020 02:09:05 PM
                                                                        82451-44

        NO._______________                                            JEFFERSON CIRCUIT COURT
                                                                               DIVISION_________
                                                                     JUDGE ______________________


        TODD SANDERS                                                                             PLAINTIFF

        v.                  PLAINTIFF’S INTERROGATORIES AND REQUESTS
                           FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS
                                           (Electronically Filed)

        REYNOLDS CONSUMER PRODUCTS LLC
        -and-
        REYNOLDS MANUFACTURING, INC.                                                       DEFENDANT

                                               ***************

               Comes now the Plaintiff, Todd Sanders, by and through counsel, and for his

        Interrogatories and Requests for Production of Documents propounded to the Defendants,




                                                                                                              Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)
        Reynolds Consumer Products LLC, and Reynolds Manufacturing, Inc., states as follows:

               INTERROGATORY NO. 1:                  Please state the name, address, official position

        and/or job title of any and all persons who participated in the preparation of the answers to these

        Interrogatories.

               ANSWER:

               INTERROGATORY NO. 2:                  As to Plaintiff, please state as follows:

                (a) The inclusive dates of his employment with the Defendants;

               (b) His employment status with the Defendants while employed (i.e., hourly
                   employee, salary employee, independent contractor, volunteer, etc.);

               (c) Any and all job titles/duties he held during his working relationship with the
                   Defendants (including dates he held such job titles);
                                                                                                              IRPD : 000001 of 000009




               (d) When the decision(s) to refuse to allow Plaintiff to return to work as
                   referenced in paragraphs 12-14 of Plaintiff’s Complaint was made;

               (e) Who made the decision(s) to refuse to allow Plaintiff to return to work as
                   referenced in paragraphs 12-14 of Plaintiff’s Complaint; and



Filed                  20-CI-003531   06/19/2020            David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00485-RGJ Document 1-1 Filed 07/08/20 Page 12 of 19 PageID #: 17
Filed               20-CI-003531 06/19/2020                             NOT Circuit
                                                David L. Nicholson, Jefferson
                                                                        erson ORIGINAL
                                                                                    Clerk DOCUMENT
                                                                        07/08/2020 02:09:05 PM
                                                                        82451-44


               (f) Each and every reason why Plaintiff was not allowed to return to work as
                   referenced in paragraphs 12-14 of Plaintiff’s Complaint.

               ANSWER:

               INTERROGATORY NO. 3:                   Please state when the Defendants first anticipated

        the reasonable possibility of litigation arising from Plaintiff’s employment.

               ANSWER:

               INTERROGATORY NO. 4:                   State whether the Defendants are, or ere insured

        under, a policy or policies of insurance, which the Defendants claim or believe may provide

        coverage for the claims made herein by Plaintiff, whether such coverage is primary, excess, or

        umbrella, or other type of coverage. If so, state for each policy that policy number, insurance

        carrier, type and limits of liability coverage, and whether the carrier has denied coverage and/or




                                                                                                                Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)
        reserved rights. Please state whether the Defendants are self-insured and, if so, state the limits of

        self-insurance.

               ANSWER:

               INTERROGATORY NO. 5:                   Please state and describe Defendants’ policy for

        reporting work related injuries.

               INTERROGATORY NO. 6:                   Identify all employees of Defendants working in

        Louisville, Kentucky who reported a work-related injury from 2016 through the date of the

        response to these interrogatories, include;

               (a) Name;

               (b) Injury and how it occurred;
                                                                                                                IRPD : 000002 of 000009




               (c) If and when they reported the work injury;

               (d) If and when they sought worker’s compensation benefits;




Filed                  20-CI-003531    06/19/2020        2   David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00485-RGJ Document 1-1 Filed 07/08/20 Page 13 of 19 PageID #: 18
Filed               20-CI-003531 06/19/2020                             NOT Circuit
                                                David L. Nicholson, Jefferson
                                                                        erson ORIGINAL
                                                                                    Clerk DOCUMENT
                                                                        07/08/2020 02:09:05 PM
                                                                        82451-44

               (e) Type of citation, discipline, reprimand, etc. received by employee, if any;

               (f) Are they currently still employed with Defendants; and

               (g) Date of suspension and/or termination of employment, if suspended and/or

                   terminated.

               ANSWER:

               INTERROGATORY NO. 7:                    Please describe in detail any lawsuits, court actions,

        administrative or board actions, or formal or informal complaints filed, made, or brought against

        the Defendants with regard to the issue of workers compensation discrimination or retaliation

        from 2016 through the present. Please include in your response the following:

               (a) The name and address of any complaining person(s);

               (b) Date such complaint was filed and/or brought (approximate if necessary);




                                                                                                                Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)
               (c) Describe in detail what the complaint was about;

               (d) Any corrective action or affirmative steps taken by the Defendants; and

               (e) The resolution or conclusion of, or the decision regarding, any such
                   complaint, lawsuit, action, etc.

               ANSWER:

               INTERROGATORY NO. 8:                    Please describe in detail the substance of any

        statements made by the Plaintiff that in any way relate to this litigation.

               ANSWER:

               INTERROGATORY NO. 9:                    Please identify any and all person(s) who have

        knowledge of the following:
                                                                                                                IRPD : 000003 of 000009




           (a) Plaintiff’s job performance and ability to fill his position;

           (b) Statements made to Plaintiff regarding his job performance and/or suspension;




Filed                  20-CI-003531    06/19/2020         3   David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00485-RGJ Document 1-1 Filed 07/08/20 Page 14 of 19 PageID #: 19
Filed               20-CI-003531 06/19/2020                             NOT Circuit
                                                David L. Nicholson, Jefferson
                                                                        erson ORIGINAL
                                                                                    Clerk DOCUMENT
                                                                        07/08/2020 02:09:05 PM
                                                                        82451-44

           (c) Meetings, conferences, or discussion where Plaintiff’s workplace injuries, job
               performance, job security, replacement, suspension and/or termination were
               discussed;

           (d) The person who replaced Plaintiff and the manner in which he/she was hired.

               ANSWER:

               INTERROGATORY NO. 10:                  State the names, last known address, and telephone

        number of any person who may have knowledge of facts material to this litigation.

               ANSWER:

               INTERROGATORY NO. 11:                  State the name, address, and telephone number of

        any person who may be called as a non-expert witness at the trial of this matter, including a brief

        synopsis of the facts known by each person listed and the testimony expected of each person.

               ANSWER:




                                                                                                                Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)
               INTERROGATORY NO. 12:                  State the name, address, telephone number and

        qualifications of any person who may be called as an expert witness on behalf of the Defendants.

        For each person so identified, state the subject matter to which the expert witness is expected to

        testify, a synopsis of the facts and opinions that he/she is expected to testify to, and a summary of

        the ground for each such opinion held.

               ANSWER:

               INTERROGATORY NO. 13:                  Please identify any and documents or other tangible

        things (such as computer records) which reflect Plaintiff’s suspension from Defendants.

               ANSWER:

               INTERROGATORY NO. 14:                  Please identify any and all documents or other

        tangible things (such as computer records) which reflect that Plaintiff’s job performance and/or




Filed                  20-CI-003531    06/19/2020        4   David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00485-RGJ Document 1-1 Filed 07/08/20 Page 15 of 19 PageID #: 20
Filed               20-CI-003531 06/19/2020                             NOT Circuit
                                                David L. Nicholson, Jefferson
                                                                        erson ORIGINAL
                                                                                    Clerk DOCUMENT
                                                                        07/08/2020 02:09:05 PM
                                                                        82451-44

        health status and/or anything else merited his inability to return to work following the January

        27, 2019 accident.

                  ANSWER:

                  INTERROGATORY NO. 15:              Please identify any and documents or other tangible

        things (such as computer records) which reflect that Plaintiff has failed to mitigate his damages,

        such as subsequent job offers after he was terminated.

                  ANSWER:

                  INTERROGATORY NO. 16:              Please identify any and all exhibits, demonstrative

        evidence, or other documentary evidence, that Defendants intend to utilize at the trial of this

        matter.

                  ANSWER:




                                                                                                             Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)
                  INTERROGATORY NO. 17:              Please state the names, last known addresses, and

        telephone numbers for all persons who have knowledge of the decision to terminate the Plaintiff

        and state the name and job title of each person who participated in the decision to terminate the

        Plaintiff, and state whom the ultimate decision-maker was in regard to the subject termination.

                  ANSWER:




                                                                                                             IRPD : 000005 of 000009




Filed                 20-CI-003531    06/19/2020        5   David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00485-RGJ Document 1-1 Filed 07/08/20 Page 16 of 19 PageID #: 21
Filed               20-CI-003531 06/19/2020                             NOT Circuit
                                                David L. Nicholson, Jefferson
                                                                        erson ORIGINAL
                                                                                    Clerk DOCUMENT
                                                                        07/08/2020 02:09:05 PM
                                                                        82451-44

                           REQUESTS FOR PRODUCTION OF DOCUMENTS

               RPOD 1:        Provide a copy of any and all documents referred to, relied upon, or

        otherwise referenced in responding to the above Interrogatories, regardless of the origin of said

        documents.

               RESPONSE:

               RPOD 2:        Please produce a copy of the entire employee file and/or personnel file

        and/or any file materials or other documents in the possession, custody, or control of the

        Defendants regarding Plaintiff. Designate by name and address the official custodian of any

        such personnel file and/or employee file and/or file materials or other documents.

               RESPONSE:

               RPOD 3:        Please produce a copy of any and all documents and tangible things,




                                                                                                            Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)
        including performance appraisals or disciplinary notices, warnings, discharge notices or

        documents or disciplinary documents or documents or tangible regarding Plaintiff that are not

        contained in or were not produced in response to RPOD 2. Designate by name and address the

        official custodian of any such documents.

               RESPONSE:

               RPOD 4:        Please produce a copy any and all documents concerning Plaintiff’s

        workers compensation requests/claims.

               RESPONSE:

               RPOD 5:        Please produce all payroll (including paystubs), benefits, medical and/or

        personal leave documents pertaining to Plaintiff throughout his entire employment with
                                                                                                            IRPD : 000006 of 000009




        Defendant.

               RESPONSE:




Filed                 20-CI-003531    06/19/2020        6   David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00485-RGJ Document 1-1 Filed 07/08/20 Page 17 of 19 PageID #: 22
Filed               20-CI-003531 06/19/2020                             NOT Circuit
                                                David L. Nicholson, Jefferson
                                                                        erson ORIGINAL
                                                                                    Clerk DOCUMENT
                                                                        07/08/2020 02:09:05 PM
                                                                        82451-44

                RPOD 6:         Please produce a copy of any and all accident/injury reports related to

        Plaintiff. This request includes all photographs and investigative documents associated with any

        accident/injury reports related to Plaintiff.

                RESPONSE:

                RPOD 7:         Please produce any organizational charts for Defendants, including any

        organizational charts and/or documents listing employees or agents or servants as such relate to

        the time period of Plaintiff’s employment with Defendants. Designate by name and address the

        official custodian of any such documents or charts.

                RESPONSE:

                RPOD 8:         Please produce copies of any all policies and procedures, manuals,

        guidelines, employee handbooks or other documents published or disseminated by the




                                                                                                            Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)
        Defendants to its employees. This request includes, but is not limited to, any and all documents

        reflecting any safety policy, and/or the corrective action process, and/or discrimination and

        harassment and retaliatory conduct. Please limit your response to documents in force and effect

        from 2019 to the present. Please state the name and address, and the official custodian of any

        such policies, procedures, etc.

                RESPONSE:

                RPOD 9:         Please produce a copy of any all statements previously made by the

        Plaintiff including, but not limited to, any written statements signed or otherwise adopted or

        approved by the Plaintiff, any stenographic, audio tapes, electrical types of recordings or any

        other transcription of any statement made by the Plaintiff at any time.
                                                                                                            IRPD : 000007 of 000009




                RESPONSE:




Filed                  20-CI-003531       06/19/2020     7    David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00485-RGJ Document 1-1 Filed 07/08/20 Page 18 of 19 PageID #: 23
Filed               20-CI-003531 06/19/2020                             NOT Circuit
                                                David L. Nicholson, Jefferson
                                                                        erson ORIGINAL
                                                                                    Clerk DOCUMENT
                                                                        07/08/2020 02:09:05 PM
                                                                        82451-44

               RPOD 10:        Please produce a curriculum vitae or resume of each individual whom the

        Defendants may call as an expert witness at the trial of this matter.

               RESPONSE:

               RPOD 11:        Please produce copies of any and all exhibits, documentary evidence, or

        demonstrative evidence which the Defendants intend to rely on and/or utilize at the trial of this

        matter. This includes, but is not limited to, any videotapes or audiotapes in the possession,

        custody, or control of the Defendants or any agent, servant, or employee, thereof.

               RESPONSE:

               RPOD 12:        Please produce copies of any all photographs, videos, charts, drawings,

        sketches, diagrams, etc. in the possession of the Defendants or their attorneys, or other agents or

        employees or servants of the Defendants, that in any way relate to the Plaintiff’s claims or the




                                                                                                              Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)
        defenses in this action.

               RESPONSE:

               RPOD 13:        Please produce a copy of any insurance policy or policies, including

        declarations pages that may provide coverage to the Defendants with regard to this lawsuit.

               RESPONSE:

               RPOD 14:        Please produce a copy of any and all medical records and medical billing

        records for Plaintiff that are possessed by Defendants, their agents and attorneys.

               RESPONSE:

               RPOD 15:        Please produce a copy of the complete workers compensation file of

        Plaintiff related to the January 27, 2019 accident, including but not limited to the workers’
                                                                                                              IRPD : 000008 of 000009




        compensation carrier’s file.

               RESPONSE:




Filed                  20-CI-003531    06/19/2020        8   David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00485-RGJ Document 1-1 Filed 07/08/20 Page 19 of 19 PageID #: 24
Filed               20-CI-003531 06/19/2020                             NOT Circuit
                                                David L. Nicholson, Jefferson
                                                                        erson ORIGINAL
                                                                                    Clerk DOCUMENT
                                                                        07/08/2020 02:09:05 PM
                                                                        82451-44

               RPOD 16:        Please produce a copy of any and all documents supporting Defendants’

        decision(s) to refuse to allow Plaintiff to return to work following the January 27, 2019 accident.

               RESPONSE:

                                                     Respectfully submitted,

                                                      James M. Bolus, Jr.
                                                      Brennan J. Soergel
                                                      BOLUS LAW OFFICES
                                                      600 West Main Street, Suite 500
                                                      Louisville, Kentucky 40202
                                                      (502) 584-1210
                                                      (502) 584-1212 - Facsimile
                                                      brennan@boluslaw.com


                                                      By: /s/ Brennan J. Soergel________________
                                                          Brennan J. Soergel




                                                                                                              Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)
                                                                                                              IRPD : 000009 of 000009




Filed                 20-CI-003531    06/19/2020         9   David L. Nicholson, Jefferson Circuit Clerk
